Opinion of the Court
PER CURIAM:
The Government concedes that the staff judge advocate’s advice to the general court-martial’s authority is legally insufficient. Our reading of the advice confirms the concession. Accordingly, the decision of the hoard of review is reversed. The record of trial is returned to The Judge Advocate General of the Navy for reference to a competent general court-martial authority for further proceedings in accordance with Articles 61, 64, and 65, Uniform Code of Military Justice, 10 USC §§ 861, 864, and 865. United States v Grice, 8 USCMA 166, 23 CMR 390.